DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Thirty-seven (37) sheets of formal drawings were filed on 02/08/2021 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record belongs to the US Patent Lee 5,611,017US.
In regards to claim 1, 8, and 18 Manes optical duplex connector having a flange which holds a plurality of connectors to a clip in duplex connection.
Manes does not a device or method having  “a first flange formed on a first side of the clip is configured to fit into a first channel formed on a side of the first simplex connector, and the first simplex connector attaches to the first flange in response to a rotation of the first simplex connector about the first flange, and a second flange formed on a second side of the clip is configured to fit into a second channel formed on a side of the second simplex connector, and the second simplex connector attaches to the second flange in response to a rotation of the second simplex connector about the second flange” along with other limitations as recited in claims 1, 8 and 18.
Claims 2-7 depends on claim 1. Claims 9-17 depends on claim 8, Claims 19-20 depends on claim 18. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        




/SUNG H PAK/Primary Examiner, Art Unit 2874